Supplemental Opinion.
This Court, on November 7, 1946, entered its order herein requiring appellees to file within fifteen days from such date a remittitur in the sum of $7000.00, and provided in such order that, upon their failure to so file said $7000.00 remittitur, this Court would reverse the judgment of the trial court and remand the cause for a new trial. On November 20, 1946, this Court refused appellees' motion to set aside such order requiring the $7000.00 remittitur to be filed.
It now appears that on November 22, 1946, appellees filed a remittitur herein in the sum of $7000.00 pursuant to this Court's order of November 7, 1946. Therefore, the judgment of the trial court will be reformed so as to award to appellees a recovery of $10,675.00 instead of the sum of $17,675.00 so awarded by the trial court, *Page 484 
and as so reformed the judgment of the trial court will be affirmed. The costs of appeal will be taxed against the appellees.
Justice GRAVES adheres to his opinion that the judgment of the trial court was not excessive, and dissents only to that part of this Court's judgment which reduces the trial court judgment to $10,675.00.
Reformed and affirmed,